Citation Nr: 0029077	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a skin disorder 
claimed as due to exposure to herbicides in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the RO has styled the issues in this 
case to include a claim for service connection for PTSD.  The 
claims folder contains a Board decision, dated in October 
1990, which denied service connection for PTSD.  The issue 
is, therefore, in the first instance, whether new and 
material evidence has been presented to reopen the claim, and 
secondly whether a grant of service connection for the 
disability is in order.  There is no need for a remand as the 
RO has already addressed all the evidence submitted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A Board decision of October 1990 denied service 
connection for PTSD.

3.  Evidence received subsequent to the October 1990 Board 
decision shows a diagnosis of PTSD symptoms, and is so 
significant that it must be considered to fairly address the 
merits of the claim of service connection for PTSD.

4.  VA trauma recovery program treatment records indicate a 
diagnosis of PTSD.  The report of a VA examination, conducted 
in January 1999, failed to confirm a diagnosis of PTSD.

5.  The veteran's service medical records are negative for 
any findings of a chronic skin disorder incurred in or 
aggravated by active military service.

6.  The veteran's apparent skin disability has been diagnosed 
as tinea.

7.  Chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft- 
tissue sarcoma are not currently shown.

8.  No medical evidence or opinion has attributed the 
veteran's claimed skin condition to exposure to herbicides in 
service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the October 1990 Board 
decision denying service connection for PTSD is new and 
material, and that claim may be reopened.  38 U.S.C.A. 5108, 
7105 (West 1991); 38 C.F.R. 3.156 (1999).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The claim for entitlement to service connection for a 
skin condition, as due to herbicide exposure, is not well 
denied.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
redundant and cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
When determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A Board decision of October 1990 denied service connection 
for PTSD.  The Board found that the evidence of record did 
not show PTSD of service origin.  Evidence submitted 
subsequent to the October 1990 Board decision includes VA 
outpatient treatment clinic notes, and Vet Center treatment 
notes, dated from November 1998 to March 1999, which show the 
veteran attending group counseling with his wife.  He 
reported a tense mood most of the time in his work.  He 
complained of nightmares and suicidal thoughts.  A diagnosis 
of anxiety and PTSD symptoms was entered.

This evidence of VA treatment is both new and material.  The 
diagnosis of PTSD symptoms indicates that the veteran's 
current disorder may be related to his service in Vietnam, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the claim for service connection for PTSD may be 
reopened.


2.  Entitlement to service connection for PTSD.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

The veteran contends that his PTSD is due to his experiences 
in Vietnam.  A review of the veteran's service medical 
records indicates he received treatment, while in Vietnam and 
upon return to the United States, for drug abuse.  Service 
personnel records indicate he served in Vietnam from May 1971 
to March 1972.  

VA outpatient treatment clinic notes, and Vet Center 
treatment notes, dated from November 1998 to March 1999, show 
the veteran attending group counseling with his wife.  He 
reported a tense mood most of the time in his work.  He 
complained of nightmares and suicidal thoughts.  A diagnosis 
of anxiety and PTSD symptoms was entered.

The report of a VA mental disorders examination, conducted in 
December 1998, shows complaints of depression, nightmares, 
frustration and anger.  He reported initial and middle 
insomnia due to bad dreams related to Vietnam.  The examiner 
concluded that the veteran described some symptoms consistent 
with PTSD, however, before a final diagnosis could be 
rendered he recommended psychological testing.  Pending those 
results diagnoses of dysthymic disorder and alcohol abuse in 
sustained full remission were entered.

Psychological testing was performed in January 1999.  The 
veteran complained of trouble sleeping, nightmares, and work 
stress.  The examiner summarized, following testing, that the 
test results failed to provide clear support for a diagnosis 
of PTSD.  The veteran was reporting significantly current 
symptoms of both depression and anxiety and his affect at the 
time of testing was consistent with the presence of mild 
depression.  The examiner who performed the mental disorders 
examination of December 1998 reviewed the January 1999 
psychological test results and concurred that they failed to 
provide clear support for a diagnosis of PTSD.

The Board concludes that the objective medical evidence 
indicates that the veteran does not currently have PTSD.  
Although earlier Vet Center and VA outpatient treatment 
records showed a diagnosis of PTSD symptoms further 
development in the form of a VA PTSD examination with 
psychological testing failed to support that diagnosis.  The 
Board finds the results of that examination more convincing 
than the earlier Vet Center and VA outpatient treatment 
records.


2.  Entitlement to service connection for a skin disorder 
claimed as due to exposure to herbicides in service.

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran contends that he has current disabilities, 
including a skin condition, that he attributes to herbicide 
exposure while serving on active duty in Southeast Asia 
during the Vietnam Conflict.  After a review of the evidence 
the Board finds that the greater weight of the evidence is 
negative; accordingly, his claim for service connection for 
disability due to herbicide exposure fails.

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1999).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).

The veteran's DD 214, Certificate of Discharge, indicates 
that he served on active duty in Southeast Asia during the 
Vietnam Conflict.  Accordingly, under the regulations if (1) 
he currently has a disability or disabilities set forth under 
§ 3.309 (e); and (2) such disability became manifested to a 
compensable degree within the period of time set forth under 
§ 3.07 (a)(6)(ii), inservice occurrence of his disability is 
presumed.

As set forth above, a claim for service connection for 
disability due to exposure to herbicide agents, to include 
Agent Orange, under a presumptive basis, requires clinical 
evidence of one or more of the following chronic 
disabilities: chloracne, or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancer; 
and soft-tissue sarcoma.

A review of the evidence does not show that the veteran has 
any of the disabilities for which presumptive service 
connection may be applied.  Accordingly, the veteran's claim 
for service connection for disability resulting from exposure 
to Agent Orange fails.

A review of the veteran's service medical records is negative 
for evidence of a chronic disability manifested by a chronic 
skin or toenail disorder incurred in or aggravated by active 
military service.

The report of a VA skin examination, conducted in December 
1998, shows the veteran reporting that his skin problems 
began 15 to 18 years ago.  He stated that he developed a 
fungus on his toenails and the bottom of his feet.  He stated 
that he also gets a rash in his groin which develops bumps.  
It may drain and where the drainage fluid hits he will get 
more rash.  He reported that he had two episodes in the last 
year and that he's had to go to the MEA.  He reported that 
the rash was not active on the day of examination.  He was 
asked to return when the rash was active so it could be 
documented.  He had tinea of the toenails and feet but the 
rest was inactive.

While the evidence shows that the veteran currently has a 
skin condition diagnosed as tinea of the feet and toenails, 
this condition is not a disability for which the presumption 
provisions apply.  38 C.F.R. § 3.309 (1999).  The Board notes 
that the veteran, while entirely competent to report his 
symptoms both current and past, has presented no clinical 
evidence or medical opinion that would establish a link 
between his current dermatitis and exposure to Agent Orange.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any current skin 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since, as previously discussed, presumptive service 
connection due to exposure to herbicidal agents cannot be 
granted for a disease or disability that is not listed under 
the regulations, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for disability, to include a skin condition, attributed to 
Agent Orange exposure could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).

The veteran's skin disabilities are not presumptively related 
to Agent Orange exposure.  He has also not provided any 
competent medical evidence which would relate these disorders 
to either his military service in any way or to claimed Agent 
Orange exposure.  In this regard, we would point out that 
when a Vietnam veteran does not have a presumptive disorder, 
exposure is herbicides is not presumed.  His service medical 
records are completely negative for evidence of treatment for 
a skin disorder and there is no medical ecidence to show that 
a skin dosprder began in service. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic skin disorder 
as due to Agent Orange is denied.


		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

